Citation Nr: 0737485	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral heel and 
ankle disability. 

2.  Entitlement to service connection for chronic disability 
due to Mad Cow Disease.

3.  Entitlement to service connection for skin disability of 
nails.

4.  Entitlement to service connection for shingles.

5.  Entitlement to service connection for chronic disability 
manifested by dizziness/motion sickness, claimed as vertigo.

6.  Entitlement to service connection for chronic upper 
respiratory infection disability, claimed as seasonal 
allergies.  

7.  Entitlement to service connection for headaches. 

8.  Entitlement to service connection for bilateral wrist 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 26 years of active duty service ending with 
her retirement in July 2004.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.  A Board 
hearing at the RO was held in September 2007.  

The March 2005 rating decision also granted service 
connection for degenerative joint changes, residual post-
operative fractured neck C6-7 fusion, and assigned a 10 
percent disability rating.  The veteran's June 2005 notice of 
disagreement indicated that the veteran wished to appeal the 
rating assigned to this disability.  The February 2006 
statement of the case also addressed this issue.  However, in 
her April 2006 substantive appeal, the veteran indicated that 
she no longer wished to continue her appeal with respect to 
this issue.  Thus, this issue is no longer in appellate 
status.     

The issues of entitlement to service connection for skin 
disability of nails, shingles, chronic disability manifested 
by dizziness/motion sickness, chronic upper respiratory 
infection disability, headaches and bilateral wrist 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral heel and 
ankle disability for purposes of service connection.

2.  The veteran does not currently have a chronic disability 
due to Mad Cow Disease for purposes of service connection.


CONCLUSIONS OF LAW

1.  Bilateral heel and ankle disability was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

2.  Chronic disability due Mad Cow Disease was not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

With respect to the issues of bilateral heel and ankle 
disability and chronic disability due to Mad Cow Disease, the 
record shows that in an August 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit an evidence in 
her possession that pertains to her claim.  The Board finds 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board concludes that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2004, which was prior to the 
March 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the August 2004 letter provided notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection.  Further, in 
March 2006, the RO sent a letter to the veteran notifying her 
of the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
Thus, the requirements set forth in Dingess/Hartman have been 
met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, hearing testimony and VA examination 
reports.  With respect to these issues, the veteran has 
indicated that she has not received treatment since service.  
Thus, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

With respect to the heel and ankle disability, the veteran 
was afforded VA orthopedic examination in December 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report obtained contains 
sufficient information to decide this issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

With respect to the issue of chronic disability due to Mad 
Cow Disease, the veteran was not afforded a VA examination.  
McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed in more detail 
below, as there is no evidence of a current disability or 
persistent or recurrent symptoms, the standards of McLendon 
are not met with respect to this issue.  Thus, the Board 
finds it unnecessary to require the veteran to report for a 
VA medical examination.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The veteran is seeking service connection for bilateral heel 
and ankle disability and a chronic disability due to Mad Cow 
Disease.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records have been reviewed.  
Significantly, in January 1981, the veteran complained of 
left ankle pain; however, an x-ray was negative and the 
assessment was mild ankle sprain.  An April 2000 service 
medical record showed that the veteran complained of feet 
swelling for several days.  Nevertheless, a follow up 
treatment record showed that the swelling had resolved.  
Service medical records also showed continuing complaints of 
foot pain due to wearing military boots, and that the veteran 
was put on permanent special profile and allowed to wear 
civilian shoes.  Moreover, an April 2004 medical assessment 
indicated that the veteran was concerned about the 
reoccurrence heel/ankle pain.  
A May 2004 treatment record showed that the veteran 
complained of chronic foot pain secondary to the Pentagon's 
hard floor. 

Further, the veteran's service medical records are silent 
with respect to any findings that the veteran was exposed to 
Mad Cow Disease.  In turn, service medical records do not 
contain any diagnosis of a chronic disability due to exposure 
to Mad Cow Disease.  Importantly, the veteran has not claimed 
any specific disability due to Mad Cow Disease or any 
recurrent or persistent symptoms.  

As discussed in the previous section, given the lack of a 
medical findings of a current disability, the veteran was not 
afforded a VA examination for a chronic disability due to Mad 
Cow Disease.  However, the veteran was afforded a VA 
orthopedic examination in December 2004.  The physical 
examination of the heels and ankles was normal.  The examiner 
indicated that the veteran had a history of plantar 
fascititis of both heels and Achilles tendonitis of both 
ankles, with no residuals found on examination.  A 
contemporaneous x-ray of the ankles showed no significant 
bony pathology.  An x-ray of the feet showed early minimal 
degenerative arthritic changes of some of the interphalangeal 
joints as well as the first metatarsophalangeal joint of both 
feet.  However, the x-ray was silent with respect to any 
abnormality of the heels.

Initially, the Board recognizes that the x-ray of the foot 
found arthritic changes of the toes.  The March 2005 rating 
decision granted service connection for degenerative 
arthritic changes of the first metatarsophalangeal joint and 
some of the interphalangeal joints of the right foot and left 
foot.  The veteran did not initiate an appeal with respect to 
these issues.  Thus, these issue are not before the Board and 
the analysis below focuses on the veteran's clam for 
bilateral heel and ankle disability.  

At the September 2007 Board hearing, the veteran credibly 
testified that she experienced heel and ankle pain while in 
service.  However, she also stated that she had not had any 
post service treatment or current problems with respect to 
this issue.  Essentially, the veteran does not contend that 
she is currently diagnosed as having chronic disability 
associated with those inservice experiences, but rather, she 
is concerned of  the reoccurrence of heel/ankle problems when 
she returns to work.  Further, the veteran acknowledged that 
there was no specific incident of exposure to Mad Cow Disease 
documented, and that she does not have a current disability 
due to Mad Cow Disease.  Primarily, her concern is that she 
was stationed overseas and that some type of disability may 
manifest in the future.  
  
Based on a thorough review of the medical evidence, including 
the veteran's testimony that she is not currently diagnosed 
with bilateral heel and ankle disability or a chronic 
disability due to Mad Cow Disease, the Board finds that there 
is no evidence of current disabilities for which VA 
compensation may be awarded.  The medical evidence shows that 
the veteran was treated for acute pain symptoms of the heel 
and ankle during service that resolved by the time of her 
discharge.  This is supported by the December 2004 VA 
examination report, which showed that there was no diagnosed 
disability associated with this issue.  Further, the Board 
finds it significant that there are no medical records 
pertaining to either of these issues after service so there 
is no supporting evidence of continuity of pertinent 
symptomatology since service.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  

The Board understands the veteran's concerns that the 
heel/ankle problems will return in the future, and that she 
may have problems due to exposure to Mad Cow Disease in the 
future.  However, the Board is unable to award service 
connection under the current law and regulations for the 
possibility of future disabilities.  Consequently, absent 
evidence of a diagnosed disability, service connection must 
be denied.  A preponderance of the evidence is against the 
veteran's claim for bilateral heel/ankle disability and a 
chronic disability due to Mad Cow Disease.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for bilateral heel and 
ankle disability and  chronic disability due to Mad Cow 
Disease.  To that extent, the appeal is denied. 


REMAND

The present appeal also involves the issues of entitlement to 
service connection for skin disability of the nails, 
shingles, chronic disability manifested by dizziness/motion 
sickness, claimed as vertigo, chronic upper respiratory 
infection disability, claimed as seasonal allergies, 
headaches and a bilateral wrist disability.  The veteran 
indicated in her hearing testimony that she has received 
treatment for her a toenail fungus, allergies and headaches 
at the VA clinic in Toledo.  However, the claims file does 
not include any VA treatment records.  As VA medical records 
are constructively of record and must be obtained, the RO 
should obtain all VA treatment records from the VA clinic in 
Toledo.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 
611 (1992).   

With respect to the issue of skin disability of the toenails, 
service medical records showed treatment for 
onchymycosis/toenail infection on several occasions.  
However, a November 2004 VA examination found no evidence of 
fungus of the nails.  Nevertheless, according to the veteran, 
subsequent VA treatment records show treatment for a nail 
fungus.  Given the nature of skin disabilities in that there 
can be periods of flare-ups, the Board finds that the veteran 
should be afforded another VA examination to determine 
whether the veteran currently suffers from a chronic skin 
disability of the nails that manifested during the veteran's 
active service.  38 C.F.R. § 3.159(4). 

Further, service medical records showed continuing diagnoses 
of upper respiratory infections on numerous occasions.  The 
records also showed treatment for shingles (herpes zoster), 
as well as one incident of vertigo and complaints of motion 
sickness.  The veteran has not been afforded a VA examination 
with respect to her upper respiratory problems and shingles.  
Moreover, the December 2004 VA examination couched the 
opinion in terms of "vertigo" only without addressing the 
incidents of motion sickness while in service.  Thus, these 
examinations are insufficient for appellate review.  
Therefore, given the evidence of these problems while in 
service, the Board finds that in order to decide the claim, 
the veteran should be afforded VA examination(s) to determine 
whether the veteran currently suffers from shingles, chronic 
disability manifested by dizziness/motion sickness and 
chronic upper respiratory infection disability, and whether 
any current disabilities manifested during the veteran's 
active service.  38 C.F.R. § 3.159(4). 

With respect to the issue of service connection for 
headaches.  An August 1990 service treatment record showed 
that the veteran complained of occasional headaches.  The 
December 2004 VA neurological examination indicated that the 
veteran could have stress headaches or migraines.  However, 
regardless of at least one notation in the veteran's service 
medical records of headaches, the examiner indicated that 
there was no mention of headaches in the claims file.  
Further, in her hearing testimony, the veteran indicated that 
her headaches maybe also be secondary to her service-
connected neck disability as well as her chronic upper 
respiratory problems.  Thus, the Board finds that the veteran 
should be afforded another VA examination to determine 
whether the veteran's headaches are directly due to service 
or whether the headaches are proximately due to or aggravated 
by the veteran's service-connected neck disability or 
nonservice-connected chronic upper respiratory infection 
disability.  

Further, with respect to the issue of service connection for 
bilateral wrist disability, as she worked in the budget 
office while in service, the veteran stated that she had 
problems with wrist pain due to constantly working on the 
computer.  The December 2004 VA neurology examination 
provided that the veteran did not have any signs or symptoms 
of carpal tunnel syndrome.  Further, an August 2005 EMG was 
normal.  However, the examiner noted that the veteran seemed 
to have signs and symptoms related to joint issues.  
Nevertheless, the December 2004 orthopedic examination did 
not address the wrists.  Thus, the Board finds that the 
veteran should also be afforded a VA examination to determine 
whether the veteran currently suffers from a bilateral joint 
disability of the wrists, and if so, whether this disability 
is related to the veteran's service.  38 C.F.R. § 3.159(4).

Lastly, while the appellant has received notice informing her 
of the information and evidence necessary to establish 
entitlement to service connection under a direct theory of 
entitlement pursuant to the VCAA, as well as notice of the 
information necessary to establish a disability rating and 
effective date, she has not received notice of the 
information and evidence necessary to warrant service 
connection under a secondary theory of entitlement.  Given 
that the veteran has raised the theory that her headaches are 
related to her service-connected neck disability, to ensure 
full compliance with VCAA notice requirements with respect to 
the issue of headaches, the RO should provide additional VCAA 
notice as to the requirements to establish service connection 
under a secondary theory of entitlement.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate her 
claim for service connection for 
headaches under a secondary theory of 
entitlement.  The appellant should also 
be advised to submit any pertinent 
evidence in her possession.  

2.  Appropriate action should be taken 
to obtain copies of all VA treatment 
records from the VA clinic in Toledo.  

3.  The veteran should be scheduled for 
VA  examination(s) to determine the 
nature, extent and etiology of any skin 
disability of the nails, shingles, 
chronic disability manifested by 
dizziness/motion sickness, chronic upper 
respiratory infection disability and 
headaches.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination(s).  
After examining the veteran and reviewing 
the claims file, the examiner(s) should 
clearly list any chronic disabilities 
with respect to these issues.  Further, 
the examiner(s) should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any of these 
disabilities manifested during service.  

With respect to the issues of headaches, 
the examiner should also respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that headaches manifested during service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that headaches are proximately due to, or 
caused by, the veteran's service-
connected neck disability or nonservice 
connected chronic upper respiratory 
infection disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that headaches have been aggravated by 
the veteran's service-connected neck 
disability or nonservice connected 
chronic upper respiratory infection 
disability?  

5.  Moreover, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature, extent and 
etiology of any currently manifested 
bilateral wrist disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current bilateral 
wrist disability is related to service.  
All appropriate tests, including x-rays, 
should be done.

6.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


